Title: To Thomas Jefferson from Theodorus Bailey, 8 August 1825
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Post Office New York,
8. Aug. 25.
Your letter enclosed to me on the 28th July for Mr King in London was duly recd and was forwarded yesterday by the Packet Ship Silas Richards bound to Liverpool and addressed to the Care of Mr Consul Maury, & advising him it related to business of the University of Virginia.With great respect and regard I am very truly your friend,Theodorus Bailey.